Name: COMMISSION REGULATION (EC) No 1723/95 of 13 July 1995 amending Regulation (EC) No 1660/95 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  cooperation policy
 Date Published: nan

 14. 7. 95No L 163/22 I EN I Official Journal of the European Communities COMMISSION REGULATION (EC) No 1723/95 of 13 July 1995 amending Regulation (EC) No 1660/95 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated the products concerned should be allowed to be exported to those destinations by all operators who have submitted applications and, whereas, therefore, Regulation (EC) No 1660/95 should be amended retroactively, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), and in particular Article 8 (3) thereof, Whereas Commission Regulation (EC) No 1660/95 (4), as amended by Regulation (EC) No 1696/95 (% suspends the issuing of export licences for certain milk products ; whereas Regulation (EC) No 1660/95 was amended to allow licences to be issued in respect of exports for huma ­ nitarian purposes by non-governmental organizations of certain milk products to Croatia, Bosnia-Herzegovina, Slovenia and Rwanda ; whereas, given the urgent nature of the need for supplies of milk products in those countries, the number of products covered should be increased and HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 1 (2) of Regulation (EC) No 1660/95 is replaced by the following : '  those covering milk products falling within CN codes 0401 , 0402 21 11 , 0402 91 11 , 0402 91 19 , 0402 99 1 1 and 0406 with countries of destination indicated by the codes 091 , 092, 093 or 324,'. Article 2 This Regulation shall enter into force on 14 July 1995. It shall apply from 7 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6. 1968 , p. 13. 2 OJ No L 148 , 30. 6. 1995, p. 17. (3) OJ No L 144, 28. 6. 1995, p. 22. (&lt;) OJ No L 156, 7. 7. 1995, p. 75. V) OJ No L 161 , 12. 7. 1995, p. 26.